Kupferman, J., concurs in part and dissents
in a memorandum as follows.
While I agree with the Court that we cannot yet determine as a matter of law that the writings constitute a contract, I would modify to dismiss the seventh affirmative defense based upon the Statute of Frauds.
The seventh affirmative defense states, "[t]he claims asserted are barred by the statute of frauds.”
There are several writings here that clearly take the matter out of the Statute of Frauds (see, Brylgrove Ltd. v Tompkins, PLC, 172 AD2d 452, 454). Accordingly, the seventh affirmative defense should be dismissed.